Exhibit 10.1

VISTEON CORPORATION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
June 8, 2015 (the “Effective Date”), by and between Visteon Corporation, a
Delaware corporation (the “Company”), and Sachin Lawande (the “Employee”) to set
forth the terms pursuant to which the Employee will serve as the Chief Executive
Officer of the Company.

In consideration of the mutual promises contained herein and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Chief Executive Officer of the Company. In addition,
effective as of the commencement of the Employment Term, the Employee shall be
appointed, and during the Employment Term re-nominated from year to year, to
serve as a member of the Board of Directors of the Company (the “Board”);
provided that the Employee’s continued service as a member of the Board shall at
all times remain subject to applicable law and to any and all nomination and
election procedures in accordance with the Company’s charter and by-laws. In the
foregoing capacities, the Employee shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Employee from time to time that are not inconsistent with the Employee’s
position with the Company. The Employee’s principal place of employment with the
Company shall be in Van Buren Township, Michigan, provided that the Employee
understands and agrees that the Employee may be required to travel from time to
time, both domestically and internationally, for business purposes. The Employee
shall report directly to the Board.

(b) During the Employment Term, the Employee shall devote all of the Employee’s
business time, energy, business judgment, knowledge and skill and the Employee’s
best efforts to the performance of the Employee’s duties with the Company,
provided that the foregoing shall not prevent the Employee from (i) serving on
the boards of directors of for-profit and non-profit organizations, subject to
the written approval of the Board, including service on one (1) board of
directors as agreed to by the Company in advance of the Effective Date,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs and (iii) managing the Employee’s passive personal investments
so long as such activities do not individually or collectively interfere or
conflict with the Employee’s duties hereunder or create a potential business or
fiduciary conflict.

2. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
of three (3) years (the “Term”) commencing on June 29, 2015 (or such earlier
date as the Company and Employee may agree) and extending through June 29, 2018,
provided that if the Employee does



--------------------------------------------------------------------------------

not commence employment with the Company on or before June 29, 2015, this
Agreement shall automatically terminate and be null and void on June 30, 2015
(except as provided in Section 5(b) and 5(c) hereof). Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof, subject to Section 8 hereof. If the Term is
not earlier terminated in accordance with Section 7 hereof, it will
automatically terminate on June 29, 2018, without further action by the Company
or the Employee unless both the Company and the Employee have, before that date,
mutually agreed to an extension of the Term. The period of time between the date
that Employee commences employment hereunder and the date on which the Employee
ceases to be employed by the Company pursuant to the terms of this Agreement
(whether by reason of termination of the Employee’s employment in accordance
with Section 7 hereof or by reason of the expiration of the Term, without
termination of the Employee’s employment by the Company) shall be referred to
herein as the “Employment Term.”

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee an initial base salary at an annual rate of $1,000,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s base salary shall be subject to annual
review by the Board (or a committee thereof) based on market trends, internal
considerations and performance. The base salary as determined herein and
adjusted from time to time shall constitute “Base Salary” for purposes of this
Agreement.

4. ANNUAL INCENTIVE OPPORTUNITY. During the Employment Term, the Employee shall
have an annual incentive opportunity, under the Company’s annual incentive plan
in effect from time to time for its senior executive officers, based on a target
incentive opportunity of at least 100% of the Employee’s Base Salary (“Target
Bonus”) and a maximum incentive opportunity of 200% of the Employee’s Target
Bonus, subject to the attainment of one or more pre-established performance
goals established by the Board (or a committee thereof) in its sole discretion.
Any annual incentive payable hereunder shall be paid in cash in United States
dollars the calendar year following the calendar year to which such incentive
relates at the same time as annual incentive payments for such year are paid to
other senior executives, subject to the Employee’s continued employment at the
time of payment, except as otherwise set forth herein. The Employee’s annual
incentive opportunity for 2015 will be based on a target incentive opportunity
of 100% of the Employee’s Base Salary (prorated on a daily basis), taking into
account his service as an employee of the Company, from the commencement of the
Employment Term forward, provided that the payment of any such incentive
compensation for 2015 shall be at the Board’s (or a committee thereof’s) sole
discretion.

5. INITIAL EQUITY GRANT AND SIGN-ON/BUY-OUT PAYMENTS.

(a) On or as soon as administratively practicable following the commencement of
the Employment Term, the Company will grant to the Employee an initial equity
compensation award with a grant date value equal to the product of
(i) $5,000,000 and (ii) a fraction, the numerator of which is the number of
calendar days remaining in the calendar year from the date of the commencement
of the Employment Term and denominator of which is 365 (collectively, the
“Initial Equity Award”). The Initial Equity Award will be comprised of 25%
restricted stock units vesting in three equal installments on the first three
anniversaries of the commencement of the Employment Term, 25% stock options
vesting in three equal installments on the first three

 

2



--------------------------------------------------------------------------------

anniversaries of the commencement of the Employment Term and having a seven year
option term, and 50% performance share units vesting over three years on the
same date or dates and the achievement of the performance goals previously
provided to the Employee as apply to other senior executive 2015 annual
performance stock unit award agreements, in each case with the number of shares
of Company common stock subject to such grants being determined by the Board (or
a committee thereof) based on the “fair value” of each grant type as of the date
of grant as determined by the Company consistent with past practice and under
applicable accounting standards. The Employee’s Initial Equity Award shall be
granted pursuant to and subject to the terms of the Visteon Corporation 2010
Incentive Plan and the Company’s forms of restricted stock unit, stock option
and performance share agreements thereunder, as determined by the Board (or
committee thereof). During the Employment Term, the Employee shall be eligible
for annual long-term incentive grants under the Visteon 2010 Incentive Plan or
any successor plan, with award values, if any, to be determined by the Board (or
committee thereof) annually under Company policies then in effect which may take
into consideration, without limitation, market practice, affordability,
performance and any other relevant factors as the Board (or a committee thereof)
may determine.

(b) Within thirty (30) days following the Effective Date, the Company will,
without qualification except as provided immediately below, pay to the Employee,
as an incentive to enter into this Agreement, $3,250,000 in a cash lump sum (the
“Sign-On/Buy-Out Payment”), subject to applicable withholding; provided, that
the Company shall not be obligated to pay the Sign-On/Buy-Out Payment if the
Employee fails to commence the Employment Term on or before June 29, 2015 due to
the Employee’s refusal to assume his duties hereunder or the Employee engages in
conduct constituting Cause (other than a breach of Section 24 hereof) prior to
the commencement of the Employment Term. If the Employee’s employment with the
Company is terminated by the Company for Cause, other than for Cause based
solely on the Employee’s breach of Section 24 hereof, or voluntarily by the
Employee without Good Reason before June 29, 2016, the Employee must repay to
the Company 100% of the full amount of the Sign-On/Buy-Out Payment. If the
Employee’s employment with the Company is terminated by the Company for Cause,
other than for Cause based solely on the Employee’s breach of Section 24 hereof,
or voluntarily by the Employee without Good Reason on or after June 29, 2016 and
before June 29, 2017, the Employee must repay to the Company 50% of the full
amount of the Sign-On/Buy-Out Payment.

(c) On or as soon as administratively practicable following the commencement of
the Employment Term, as an incentive to enter into this Agreement, the Company
will grant to the Employee a time-based equity compensation award with a grant
date value equal to $3,250,000 (the “Sign-On/Buy-Out Equity Award”). The
Sign-On/Buy-Out Equity Award will be comprised of 100% restricted stock units
with the number of shares of Company common stock subject to such grant being
determined by the Board (or a committee thereof) based on the “fair value” as of
the date of grant as determined by the Company consistent with past practice and
under applicable accounting standards, and shall become vested with respect to
100% of the shares of Company common stock subject to the Sign-On/Buy-Out Equity
Award on the third anniversary of the commencement of the Employment Term,
assuming the Employee remains continuously employed by the Company through such
date (except as provided below). The Employee’s Sign-On/Buy-Out Equity Award
shall provide for dividend equivalents in the form of additional shares of
Company common stock to be subject to the Sign-On/Buy-Out Equity

 

3



--------------------------------------------------------------------------------

Award in the event of the issuance of dividends on shares of the Company’s
common stock, which additional shares shall be subject to the same terms and
conditions of the Sign-On/Buy-Out Equity Award. The Employee’s Sign-On/Buy-Out
Equity Award shall be granted pursuant to and subject to the terms of the
Visteon Corporation 2010 Incentive Plan and the Company’s form of restricted
stock unit agreement thereunder, as determined by the Board (or committee
thereof); provided, that upon any termination of the Employee’s employment by
the Company for Cause based solely on the Employee’s breach of Section 24
hereof, without Cause or by the Employee for Good Reason at any time, the
Sign-On/Buyout Equity Award shall, to the extent then unvested, become fully and
immediately vested and settled; provided, further, that should there be a
failure of the Employee to commence the Employment Term on or before June 29,
2015, for any reason, other than due to the Employee’s refusal to assume his
duties hereunder or conduct constituting Cause (other than a breach of
Section 24 hereof), the Company shall pay to the Employee within forty-five
(45) days following the Effective Date a cash lump sum in the amount of
$3,250,000 in satisfaction of the Sign-On/Buy-Out Equity Award, unless the
Employee engages in conduct constituting Cause prior commencement of the
Employment Term; provided, further that upon any termination of the Employee’s
employment by the Company for Cause not based solely on the Employee’s breach of
Section 24, hereof or by the Employee without Good Reason at any time, the
Sign-On/Buyout Equity Award shall, to the extent then unvested, forfeit and be
cancelled in its entirety as of the date of such termination of employment.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its executive employees
generally (including, without limitation, any supplemental executive retirement
plan and any other program or arrangement available only to senior officers of
the Company), subject to satisfying the applicable eligibility requirements, and
except to the extent such plans are duplicative of the benefits otherwise
provided hereunder. The Employee’s participation in the employee benefit plans
of the Company will be subject to the terms of the applicable plan documents and
generally applicable Company policies. For purposes of the Company supplemental
executive retirement plan, the Employee shall be an “elected Corporate Officer”
eligible to participate in that plan and shall become vested in his supplemental
executive retirement plan benefit based on the terms and conditions of the
supplemental executive retirement plan, as amended from time to time.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

(b) VACATION. During the Employment Term, the Employee shall be entitled to four
weeks of paid vacation per calendar year (as prorated for partial years),
subject to the Company’s policy on accrual and use applicable to employees as in
effect from time to time.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed, in accordance with the Company’s expense reimbursement policy as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.

(d) PROFESSIONAL FEES. Upon presentation of appropriate documentation, the
Company shall reimburse the Employee for up to $10,000 of reasonable
professional fees incurred in connection with the negotiation and documentation
of this Agreement and related agreements hereunder.

 

4



--------------------------------------------------------------------------------

7. TERMINATION. The Employment Term, but not Employee’s employment with the
Company, shall terminate upon the expiration of the Term on June 29, 2018,
without further action by the Company or the Employee, unless they have, before
that date, mutually agreed to an extension of the Term. In addition, both the
Employee’s employment and the Employment Term shall terminate on the first of
the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period as determined by the Board in its reasonable discretion and the
findings of a physician mutually selected by the Company and the Employee (or
the Employee’s representative). The Employee shall cooperate in all respects
with the Company if a question arises as to whether the Employee has become
disabled (including, without limitation, submitting to reasonable examinations
by one or more medical doctors and other health care specialists selected by the
Company and authorizing such medical doctors and other health care specialists
to discuss the Employee’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Employee.

(c) CAUSE. Immediately upon written notice by the Company to the Employee of a
termination for Cause. “Cause” shall mean:

(i) the Employee’s conviction of, or pleading of guilty to, or entering a plea
of no contest to, any felony or any crime involving moral turpitude or
misrepresentation;

(ii) the Employee’s willful failure or refusal to carry out the reasonable and
lawful directions of the Board concerning duties or actions consistent with the
Employee’s position;

(iii) the Employee’s willful misconduct against the Company constituting fraud,
embezzlement, misappropriation of funds or breach of fiduciary duty;

(iv) the Employee’s gross or willful misconduct resulting in substantial loss to
the Company or substantial damage to the Company’s reputation;

(v) the Employee’s material and willful violation of any material reasonable
rules, regulations, policies, directions or restrictions of the Company
regarding employee conduct; or

(vi) the Employee’s willful and material breach of any provision of this
Agreement.

 

5



--------------------------------------------------------------------------------

For such purpose, no act or omission to act by the Employee shall be “willful”
if conducted in good faith and with a reasonable belief that such act or
omission was in the best interests of the Company. Any determination of Cause by
the Company will be made by a resolution approved by a majority of the members
of the Board (excluding the Employee), provided that no such determination may
be made until the Employee has been given written notice detailing the specific
Cause event, an opportunity to appear before the Board to refute such finding
(with the assistance of counsel), and a period of thirty (30) days following
such appearance to cure such event (if susceptible to cure) to the satisfaction
of the Board. Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure shall not apply if there are habitual or repeated
breaches by the Employee.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

(i) the Company’s assignment to the Employee of duties (including titles and
reporting relationships) inconsistent in any material respect with the
Employee’s duties or responsibilities as contemplated by this Agreement, any
failure to re-nominate the Employee for election by the Company’s stockholders
as a member of the Board, or any other action by the Company that results in a
significant diminution in the Employee’s position, authority, duties or
responsibilities (provided that any sale or other disposition of assets by the
Company shall not, in and of itself, constitute a significant diminution in the
Employee’s position, authority, duties or responsibilities; and provided,
further, that a reduction in authority, duties or responsibilities resulting
solely from the Company ceasing to be a publicly traded entity shall not
constitute Good Reason hereunder); or

(ii) the Company’s material breach of any provision of this Agreement.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within forty-five
(45) days after the first occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Company’s cure period as set forth above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 

6



--------------------------------------------------------------------------------

8. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 8(a)(i) through 8(a)(iii) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any earned and unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;
and

(iv) all other vested payments, benefits or fringe benefits to which the
Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 8(a)(i) through 8(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”);

(v) payment of the Employee’s bonus and long-term incentive award, if any, for
all performance periods completed prior to the Employee’s termination, to the
extent earned, which shall be payable when such bonuses and awards are payable
to other employees, to the extent not otherwise payable on the same or more
favorable terms under the terms of such award (the “Prior Bonuses”); and

(vi) payment of the Employee’s annual incentive for the incomplete calendar year
during which such termination occurs, which shall be earned and payable based on
actual results in accordance with the terms thereof and payable at the time when
such bonuses and awards are payable to other employees as if the Employee’s
employment had not terminated (and with any subjective criteria deemed satisfied
at target), except that such amount shall be prorated based on the fraction the
numerator of which shall be the number of days employed during such calendar
year prior to the Employee’s termination and the denominator of which shall be
the total number of days in that calendar year (the “Pro Rata Bonus”).

(b) DISABILITY. In the event that the Employee’s employment and/or the
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonus to
the Employee.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Employee’s employment
is terminated (x) by the Company for Cause, or (y) by the Employee without Good
Reason, the Company shall pay or provide the Accrued Benefits to the Employee.

 

7



--------------------------------------------------------------------------------

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment
by the Company is terminated (x) by the Company other than for Cause (and other
than for death or Disability), or (y) by the Employee for Good Reason, the
Company shall pay or provide the Employee with the following:

(i) the Accrued Benefits;

(ii) If the Employee’s termination is prior to or more than twenty-four
(24) months following a Change in Control and subject to the Employee’s
continued compliance with the obligations in Sections 9 and 10 hereof, in lieu
of any further salary payment to the Employee for any period after the
termination, a lump sum severance payment, in cash, equal to one and one half
times (1.5x) the sum of: (x) the Employee’s Base Salary as in effect immediately
prior to the termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (y) the
Employee’s Target Bonus in respect of the fiscal year in which occurs the
termination or, if higher, the fiscal year in which occurs the first event or
circumstance constituting Good Reason, such lump sum severance payment to be
paid on the sixtieth (60th) day following the Employee’s date of termination,
provided that that the release provided in Section 9 has become irrevocable
prior to such date and except as otherwise provided in Section 25(b).

(iii) Subject to (A) the Employee’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Employee’s continued copayment of premiums at the same level
and cost to the Employee as if the Employee were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Employee’s continued compliance with
the obligations in Sections 9 and 10 hereof, continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Employee (and the Employee’s eligible
dependents) for a period of eighteen (18) months at the Company’s expense,
provided that the Employee is eligible and remains eligible for COBRA coverage;
and provided, further, that in the event that the Employee obtains other
employment that offers group health benefits, such continuation of coverage by
the Company under this Section 8(d)(iii) shall immediately cease.

(iv) Without duplication of any amount payable to the Employee under the terms
of the applicable incentive plan, the Company shall pay to the Employee, a lump
sum amount, in cash, equal to the sum of (1) the Prior Bonuses and (2) the Pro
Rata Bonus. Notwithstanding the forgoing, if and to the extent the Employee had
elected to defer receipt of any of the Prior Bonuses and if the Employee’s
deferral election is irrevocable as of the date of termination for purposes of
Code Section 409A, the amount calculated above shall be credited to the
Employee’s account under the applicable deferred compensation plan in lieu of
being distributed directly to the Employee.

(v) Subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, up to $50,000 of outplacement services through the
first anniversary of the termination.

(vi) The Employee’s Initial Equity Award and Sign-On/Buy-Out Equity Award shall
vest and be exercisable or settled as provided at Sections 5(a) and 5(c), above.

 

8



--------------------------------------------------------------------------------

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) EXPIRATION OF TERM; NON-EXTENSION OF AGREEMENT. If the Term expires on
June 29, 2018, without further action by the Company or the Employee, as
contemplated by Section 2 hereof, and without termination of the Employee’s
employment, no severance benefits will be payable at any time thereafter under
this Agreement.

(f) TERMINATION ON OR AFTER A CHANGE IN CONTROL. If the Employee’s employment is
terminated on or within twenty-four (24) months following a Change in Control,
other than (x) by the Company for Cause, (y) by reason of death or Disability or
(z) by the Employee without Good Reason, then in lieu of any payments under
Section 8(d), the Company shall pay the Employee the amounts and provide the
Employee with the following:

(i) The Accrued Benefits.

(ii) Subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, in lieu of any further salary payment to the Employee
for any period after the termination, a lump sum severance payment, in cash,
equal to two times (2x) the sum of: (1) the Employee’s Base Salary as in effect
immediately prior to the termination or, if higher, in effect immediately prior
to the first occurrence of an event or circumstance constituting Good Reason,
and (2) the Employee’s Target Bonus in respect of the fiscal year in which
occurs the termination or, if higher, the fiscal year in which occurs the first
event or circumstance constituting Good Reason, such lump sum severance payment
to be paid on the sixtieth (60th) day following the Employee’s date of
termination, provided that that the release provided in Section 9 has become
irrevocable prior to such date and except as otherwise provided in
Section 25(b).

(iii) Subject to the limitations specified below in this Section 8(f)(iii), for
the eighteen (18) month period immediately following the date of termination,
the Company shall arrange to provide the Employee and his dependents life,
accident and health insurance benefits substantially similar to those provided
to the Employee and his dependents immediately prior to the date of termination
or, if more favorable to the Employee, those provided to the Employee and his
dependents immediately prior to the first occurrence of an event or circumstance
constituting Good Reason. The Company will provide these life and accident
insurance benefits at no greater cost to the Employee than the cost to the
Employee immediately prior to the date or occurrence specified in the first
sentence of this Section 8(f)(iii). The Company will either pay directly, or
reimburse the Employee for, the entire cost otherwise payable by the Employee
for these health insurance benefits. Unless the Employee consents to a different
method (after taking into account the effect of such method on the calculation
of “parachute payments” pursuant to Section 8(g) hereof), such life, accident
and health insurance benefits shall be provided through a third-party insurer
and the premiums for that insurance (to the extent paid

 

9



--------------------------------------------------------------------------------

directly by the Company or reimbursed by the Company to the Employee) will be
included in the Employee’s income for tax purposes to the extent required by
applicable law. The Company may withhold from any such direct payment or
reimbursement an amount sufficient to cover the amount of required withholding.
Benefits otherwise receivable by the Employee pursuant to this Section 8(f)(iii)
shall be reduced to the extent benefits of the same type are received by or made
available to the Employee by another employer during the eighteen (18)-month
period following the Employee’s termination of employment (and any such benefits
received by or made available to the Employee shall be reported to the Company
by the Employee); provided, however, that the Company shall reimburse the
Employee for the excess, if any, of the cost of such benefits to the Employee
over such cost immediately prior to the date of termination or, if more
favorable to the Employee, the first occurrence of an event or circumstance
constituting Good Reason. Notwithstanding anything in this Section 8(f)(iii) to
the contrary, with respect to the first six (6) months following the Employee’s
termination of employment, if the premiums payable by the Company for group term
life insurance on the Employee’s life exceeds the amount of the “limited
payments” exemption set forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax
Regulations (or any successor provision thereto), then, to the extent required
in order to comply with Internal Revenue Code (“Code”) Section 409A, the
Employee, in advance, shall pay to the Company an amount equal to the premiums
for any such life insurance policy, other than with respect to life insurance
coverage to which the Employee would be entitled independent of this Agreement.
Promptly following the end of such six (6)-month period, the Company will make a
cash payment to the Employee equal to the difference between the aggregate
amount paid by the Employee for such coverage and the amount that the Employee
would have paid for such life insurance coverage if such cost had been
determined pursuant to this Section 8(f)(iii) other than the preceding sentence.

(iv) Without duplication of any amount payable to the Employee under the terms
of the applicable incentive plan, the Company shall pay to the Employee, on the
first day of the seventh month following the month in which occurs the
Employee’s date of termination, a lump sum amount, in cash, equal to the sum of
(i) the Prior Bonuses, and (ii) a pro rata portion of the annual bonus awarded
to the Employee for the fiscal year in which the date of termination occurs,
calculated by multiplying the award that the Employee would have earned on the
last day of the fiscal year, assuming the achievement, at the target level, of
the individual and corporate performance goals established with respect to the
annual bonus, by the fraction obtained by dividing the number of days during
such fiscal year through the date of the Employee’s termination of employment by
365. Notwithstanding the forgoing, if and to the extent the Employee had elected
to defer receipt of any of the Prior Bonuses, and if the Employee’s deferral
election is irrevocable as of the date of termination for purposes of Code
Section 409A, the amount calculated above shall be credited to the Employee’s
account under the applicable deferred compensation plan in lieu of being
distributed directly to the Employee.

(v) The benefits then accrued by or payable to the Employee under the Company’s
2010 Supplemental Executive Retirement Plan and Savings Parity Plan or any
successor to any such plans, and the benefits then accrued by or payable to the
Employee under any other nonqualified plan providing supplemental retirement or
deferred compensation benefits shall become fully vested as of the date of
termination notwithstanding any eligibility conditions that would otherwise
apply with respect to such benefits and the benefit, as so vested, will be paid
in accordance with the terms of the applicable plan or program.

 

10



--------------------------------------------------------------------------------

(vi) The Company shall reimburse the Employee for expenses incurred for
outplacement services suitable to the Employee’s position for a period of twelve
(12) months following the Employees termination of employment (or, if earlier,
until the first acceptance by the Employee of an offer of employment) in an
amount not exceeding $50,000.

(vii) Change in Control Definitions.

(1) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(2) “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(A) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing more than 50% of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (C) below;

(B) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(a) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the Board, the surviving entity or any parent thereof or
(b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its affiliates) representing more than 50% or more
of the combined voting power of the Company’s then outstanding securities; or

(C) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a transaction for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions or (2) by
virtue of the consummation of the transactions contemplated by the Share
Purchase Agreement by and among VIHI, LLC, Visteon Corporation, Hahn & Co. Auto
Holdings Co., Ltd. and Hankook Tire Co., Ltd., dated as of December 17, 2014.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (x) the Employee employment is
terminated by the Company without Cause prior to a Change in Control (whether or
not a Change in Control ever occurs) and such termination was at the request or
direction of a Person who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or (y) the Employee terminates his
employment for Good Reason prior to a Change in Control (whether or not a Change
in Control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person.

(3) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

Payments and benefits provided in this Section 8(f) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(g) INTERNAL REVENUE CODE SECTION 280G. Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Employee in connection with a Change in Control or the
termination of the Employee’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits being hereinafter
called “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Code Section 4999 (the “Excise Tax”), the Total Payments shall be
reduced to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (y) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (z) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Employee would be subject in respect
of such unreduced Total Payments).

(i) The reduction of Total Payments under this Section 8(g), if applicable,
shall be made by first reducing any Total Payments due under Section 8(f)(ii)
hereof, and then any Total Payments due under Section 8(f)(iv) hereof, and then
any Total Payments due under Section 8(f)(vi) hereof, and then any other Total
Payments due in the following order: (1) reduction of cash Total Payments,
(2) cancellation of accelerated vesting of performance-based equity awards
(based on the reverse order of the date of grant), (3) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant) and (4) reduction of any other Total Payments due to the Employee
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis).

 

12



--------------------------------------------------------------------------------

(ii) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (1) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of Code
Section 280G(b) shall be taken into account, (2) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Employee and selected by the accounting
firm (the “Auditor”) which was, immediately prior to the Change in Control, the
Company’s independent auditor (A) does not constitute a “parachute payment”
within the meaning of Code Section 280G(b)(2) (including by reason of Code
Section 280G(b)(4)(A) ) or (B) constitutes reasonable compensation for services
actually rendered, within the meaning of Code Section 280G(b)(4)(B), in excess
of the “base amount” within the meaning of Code Section 280G(b)(3) allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Code Sections 280G(d)(3) and
(4).

(iii) At the time that payments are made under this Agreement, the Company shall
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

(h) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign, effective as of the date of the
Employee’s termination, from any position as an officer, director or fiduciary
of the Company and of any Company-related entity. Any and all amounts payable
and benefits or additional rights provided pursuant to Section 8 beyond the
Accrued Benefits shall only be payable if the Employee satisfies the Employee’s
obligations under this Section 8(h).

(i) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 7 and 8
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and all other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.

9. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit A hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Employee as a result of employment by a subsequent employer, except as provided
in Sections 8(d)(iii) and 8(f)(iii) hereof.

 

13



--------------------------------------------------------------------------------

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will learn confidential information on behalf of the
Company. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses, or
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes, in each case which
shall have been obtained by the Employee during the Employee’s employment by the
Company (or any predecessor). The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Employee,
(ii) becomes generally known to the public subsequent to disclosure to the
Employee through no wrongful act of the Employee or any representative of the
Employee, or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).

(b) INTELLECTUAL PROPERTY RIGHTS. The results and proceeds of the Employee’s
employment with the Company, including, without limitation, any works of
authorship resulting from the Employee’s services during the Employment Term and
any works in progress, shall be works-made-for hire, and the Company shall be
deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to the Employee whatsoever. If, for any reason, any of such
results and proceeds will not legally be a work-for-hire and/or there are any
rights which do not accrue to the Company under the preceding sentence, then the
Employee hereby irrevocably assigns and agrees to assign any and all of the
Employee’s rights, titles and interests thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner the Company determines without any further payment to the Employee
whatsoever. The Employee shall, from time to time, as may be requested by the
Company, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s exclusive ownership of any and all rights in
any such results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
the Employee has any rights in the results and proceeds of the Employee’s
services that cannot be assigned in the manner described above, the Employee
unconditionally and irrevocably waives the enforcement of such rights. This
Section 10(b) is subject to and will not be deemed to limit, restrict or
constitute any waiver by the

 

14



--------------------------------------------------------------------------------

Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company being the Employee’s employer. Upon
the Company’s request, the Employee shall enter into such other confidentiality
or proprietary information and invention assignment agreement as the Company may
determine appropriate.

(c) NON-COMPETITION. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Employee’s employment
hereunder and for a period of eighteen (18) months thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its affiliates or in any other material
business in which the Company or any of its affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Employee from being a passive owner of not more than one percent of
the equity securities of a publicly traded corporation engaged in a business
that is in competition with the Company or any of its affiliates, so long as the
Employee has no active participation in the business of such corporation. In
addition, the provisions of this Section 10(c) shall not be violated by the
Employee commencing employment with a subsidiary, division or unit of any entity
that engages in a business in competition with the Company or any of its
subsidiaries or affiliates so long as the Employee and such subsidiary, division
or unit do not engage in a business in competition with the Company or any of
its subsidiaries or affiliates.

(d) NON-SOLICITATION; NON-INTERFERENCE. During the Employee’s employment with
the Company and for a period of eighteen (18) months thereafter, the Employee
agrees that the Employee shall not, except in the furtherance of the Employee’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 10(d) while so employed or retained and
for a period of six (6) months thereafter. Notwithstanding the foregoing, the
provisions of this Section 10(d) shall not be violated by (A) general
advertising or solicitation not specifically targeted at Company-related persons
or entities, (B) the Employee serving as a reference, upon request, for any
employee of the Company or any of its subsidiaries or affiliates, or (C) actions
taken by any person or entity with which the Employee is associated if the
Employee is not personally involved in any manner in the matter and has not
identified such Company-related person or entity for soliciting or hiring.

 

15



--------------------------------------------------------------------------------

(e) NON-DISPARAGEMENT. The Employee agrees that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, members of its Board, and
existing and prospective customers, suppliers, investors and other associated
third parties. The Company agrees that the Company will not at any time through
any public statement make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning the Employee or his businesses. The obligation set forth in this
Subsection (e) does not, in any way, restrict or impede the Employee or the
Company (including its members of the Board and executive officers) from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Employee shall promptly provide written notice of any
such order, applicable to him, to the Board and to the Company’s General
Counsel.

(f) COOPERATION. The parties agree that certain matters in which the Employee
will be involved during the Employment Term may necessitate the Employee’s
cooperation in the future. Accordingly, following the termination of the
Employee’s employment for any reason, to the extent reasonably requested by the
Board, the Employee shall cooperate with the Company in connection with matters
arising out of the Employee’s service to the Company; provided that, the Company
shall make reasonable efforts to minimize disruption of the Employee’s other
activities. The Company shall reimburse the Employee for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Employee is required to spend substantial time on such matters, the Company
shall compensate the Employee at an hourly rate based on the Employee’s highest
level of Base Salary during the Employment Term.

(g) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books; provided, however that
such items only include only contact information and/or personal information not
belonging to the Company.

(h) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 10. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect of subject matter, length of time and
geographic area, and that these restraints, individually or in the

 

16



--------------------------------------------------------------------------------

aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints.
The Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Employee has sufficient assets and skills to provide a livelihood while such
covenants remain in force. The Employee further covenants that the Employee will
not challenge the reasonableness or enforceability of any of the covenants set
forth in this Section 10. It is also agreed that each of the Company’s
affiliates will have the right to enforce all of the Employee’s obligations to
that affiliate under this Agreement, including without limitation pursuant to
this Section 10.

(i) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(j) TOLLING. In the event of any violation of the provisions of this Section 10,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 10 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(k) SURVIVAL OF PROVISIONS. The obligations contained in Section 8, Section 9,
this Section 10, Section 11, Section 13, Section 20 and Section 21 shall survive
the termination of Employee’s employment with the Company and, respecting
Sections 9, 10, 11, 13, 20 and 21 only, the expiration of the Employment Term,
and shall be fully enforceable thereafter.

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 hereof would be inadequate and, in recognition of
this fact, the Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages or the posting of a bond or other security.

12. STOCK OWNERSHIP GUIDELINES. The Employee acknowledges and agrees that he
will be subject to the Company’s stock ownership guidelines for the Chief
Executive Officer of the Company, as those guidelines may be amended from time
to time.

13. CLAWBACK. Notwithstanding anything herein to the contrary, the Employee may
be required to forfeit or repay any or all compensation received by the Employee
under this Agreement pursuant to the terms of any compensation recovery or
clawback policy that has been or may be adopted by or applicable to the Company,
including without limitation any clawback or recovery policy implemented under
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

17



--------------------------------------------------------------------------------

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

15. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee, at the address (or to the facsimile number) shown in the
books and records of the Company;

If to the Company, Visteon Corporation One Village Center Drive Van Buren
Township, Michigan 48111 Attention: General Counsel;

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement or the Employee’s employment with the Company, other than
injunctive relief under Section 11 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court

 

18



--------------------------------------------------------------------------------

having jurisdiction. The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, (a) each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses, and (b) the arbitration costs shall be borne entirely by the
Company.

20. INDEMNIFICATION. The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the maximum extent provided under the charter and
by-laws of the Company and applicable law against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Employee’s good faith performance of the Employee’s duties and obligations with
the Company (including good faith acts and good faith omissions to act). This
obligation shall survive the expiration of the Employment Term and any
termination of the Employee’s employment with the Company.

21. LIABILITY INSURANCE. The Company shall cover the Employee under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the termination of the Employee’s employment in the same amount
and to the same extent as the greater (if differing) of the Company’s coverage
of its other officers and directors. This obligation shall survive the
expiration of the Employment Term and any termination of the Employee’s
employment with the Company.

22. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and all claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law provisions thereof.

23. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Except as otherwise expressly referenced herein, this Agreement
together with all exhibits hereto (if any) sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

24. REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, (b) the Employee has or will return all confidential
and proprietary information of the Employee’s prior employer to his prior
employer prior to commencing active employment with the Company, (c) the
Employee will not retain any copies of confidential or proprietary information
of the Employee’s prior employer; (d) the Employee will not use or disclose any
confidential or proprietary information of the Employee’s prior employer during
the course of

 

19



--------------------------------------------------------------------------------

the Employee’s employment with the Company, (e) the Employee will follow any
protocols established by the Company to prevent the inadvertent use or
disclosure of confidential or proprietary information of the Employee’s prior
employer and (f) the Employee is not a party to any agreement or understanding,
written or oral, and is not subject to any restriction, which, in either case,
could prevent the Employee from entering into this Agreement or performing all
of the Employee’s duties and obligations hereunder. The Company represents and
warrants to the Employee that (a) the Company has the legal right to enter into
this Agreement and to perform all of the obligations on the Company’s part to be
performed hereunder in accordance with its terms, and (b) the Company is not a
party to any agreement or understanding, written or oral, and is not subject to
any restriction, which, in either case, could prevent the Company from entering
into this Agreement or performing all of the Company’s duties and obligations
hereunder.

25. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to the Employee and the Company of the applicable provision without
violating the provisions of Section 409A. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Employee by Section 409A or for damages for failing to comply
with Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If any payment to the Employee is conditioned
upon the Employee’s providing a release of claims pursuant to Section 9, which
payment is considered “nonqualified deferred compensation” under Section 409A,
and which may be paid in either of two (2) taxable years of the Employee
depending on the date such release of claims becomes irrevocable, such payment
shall be made on the later of January 8 of the later such taxable year or the
day after the date such release of claims becomes irrevocable. Notwithstanding
any other payment schedule provided herein to the contrary (including, without
limitation, under Sections 8(d) and 8(f)), if the Employee is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under
Section 409A payable on account of a “separation from service,” that would, but
for this

 

20



--------------------------------------------------------------------------------

sentence, be paid or provided before the expiration of the six (6)-month period
measured from the date of the Employee’s “separation from service,” such payment
or benefit shall be made on the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of the Employee’s “separation
from service,” and (B) the date of the Employee’s death, to the extent required
under Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Employee in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Section 409A, the Employee’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:

/s/ Francis Scricco

Francis Scricco Chairman of the Board of Directors EMPLOYEE By:

/s/ Sachin Lawande

Sachin Lawande Employment Agreement Signature Page

 

22



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Sachin Lawande, in consideration of and subject to the performance by Visteon
Corporation (together with its subsidiaries, the “Company”), of its obligations
under Section 8 of the Employment Agreement, dated as of June 8, 2015 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and subsidiaries and all present, former
and future directors, officers, agents, representatives, employees, successors
and assigns of the Company and/or its respective affiliates and subsidiaries and
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided herein (this “General Release”). Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or

 

23



--------------------------------------------------------------------------------

federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those

relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event that I should bring a Claim
seeking damages against the Company, or in the event that I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim, or of any facts that could give rise to a claim, of the type
described in paragraph 2 as of the execution of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

24



--------------------------------------------------------------------------------

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 8, 10, 11, 13 through 15, 17, 19 through
22 and 25 of the Agreement shall survive my execution of this General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1. I HAVE READ IT CAREFULLY;

2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

25



--------------------------------------------------------------------------------

3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED [21][45]
-DAY PERIOD;

6. I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

/s/ Sachin Lawande

Sachin Lawande DATE:

June 8, 2015

 

26